Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 14, 2020

                                      No. 04-19-00807-CV

                          IN THE INTEREST OF J.M.T., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00140
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On January 2, 2020, because the appellate record does not contain a final order, we
ordered Appellant Dad to show cause in writing by January 12, 2020, why this appeal should not
be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We warned Appellant that if
he did not timely provide written proof as ordered, this appeal would be dismissed. See id.
        Before the due date, Appellant filed a motion for extension of time to file written proof
that the trial court has signed a final order and this court has jurisdiction in this appeal.
        Appellant’s motion is GRANTED. We ORDER Appellant to cause a signed final order
to be filed in this court within TEN DAYS of the date of this order. If no final order is filed as
ordered, this appeal will be dismissed for want of jurisdiction without further notice.
       All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court